Citation Nr: 0605136	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from January 1987 to July 
1994.

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

In May 2005, the veteran was afforded a hearing before Holly 
Moehlmann, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that he has PTSD as a result of duty in 
the Persian Gulf and/or  the Republic of Korea.  He further 
asserts that two periods of treatment for alcohol abuse 
during service were in fact treatment for psychiatric 
symptoms.  In this regard, service medical records show 
treatment for alcohol abuse in 1990, and between 1993 and 
1994, with inpatient treatment from March to May of 1993.  In 
his PTSD questionnaire, dated in January 2002, he asserted 
that he saw casualties "first hand" between November 1990 
and February 1991, to include an AC130 aircraft going down 
and "killing everyone," and a C-5 aircraft apparently 
crashing (i.e., described as "taking out a tent city").  
See also veteran's letter, received in October 2002 
(accompanying substantive appeal).  In a letter, received in 
May 2005, he stated that he witnessed a large number of 
stressors during which he indicated that he was cold, hungry, 
scared, and/or under stress.  The Board notes that the 
veteran has stated that during Operation Desert Storm, he 
served with the 41st Electronic Combat Squadron.  

Based on a review of the veteran's PTSD questionnaire, his 
letters, and his testimony, the claimed stressors are 
summarized as follows:

1) November 1990 to February 1991 (location not specified):
Witnessed wounded in action, and/or killed in action.

2) January 16, 1991 (at hearing) (location not specified): he 
was near scud missiles that were intercepted by U.S. 
missiles.

3) February 1991: Bateen Air Base, United Arab Emirates 
(U.A.E.): 
a) he had to guard Pakistani and Arab troops.
b) he heard on the radio that an AC 130 gunship had crashed.
c) through his binoculars, he saw a C-130 being loaded with 
body bags.

4) January 1993: Camp Red Cloud (CRC), Korea, he served near 
the demilitarized zone watching North Korean troops.

5) March 1993: (same location as above) while driving in 
Korea he was cut off by a bus, there was no contact between 
the vehicles (no injuries were claimed to have occurred).

6) December 1993 (location not specified): he had to build a 
landing pad for a helicopter with malfunctioning landing gear 
(no injuries are claimed to have occurred).

The veteran's discharge (DD Form 214) indicates that his 
awards include the Kuwait Liberation Medal and the SWA 
(Southwest Asia) Service Medal, and that he had one year and 
six months of foreign service.  

It appears that the RO requested the veteran's personnel 
file, however, the only service records associated with the 
record are "enlisted performance reports."  The Board notes 
that the veteran's discharge indicates that he received a 
general discharge under honorable conditions, and that the 
narrative reason for separation was "misconduct."  However, 
there are no service reports of record which discuss the 
veteran's misconduct that led to his discharge, or the 
proceedings surrounding his discharge.  It therefore appears 
that relevant service records are missing from the claims 
file.  On remand, the RO should attempt to obtain the 
veteran's entire personnel file.  

In addition, it appears that the RO denied the claim for lack 
of a verified stressor.  However, Veterans Benefits 
Administration (VBA) Manual M21-1 (M21-1) provides that, "A 
denial solely because of an unconfirmed stressor is improper 
unless it has first been reviewed by the ESG or Marine 
Corps."  M21-1, Part VI, Change 61, para. 11.38(f)(4).  In 
this case, the RO has not made an attempt to verify the 
claimed stressor with the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly ESG).  On remand, 
this should be attempted.

Finally, although current PTSD diagnoses are of record, there 
are also competing diagnoses of record that include bipolar 
disorder, alcohol abuse, and panic disorder with agoraphobia.  
In addition, absent participation in combat (which is not 
claimed here, but hypothetically could be shown in the 
future), a grant of service connection may only be based on 
credible supporting evidence of a verified stressor.  See 
38 C.F.R. § 3.304(f).  Currently, none of the PTSD diagnoses 
are shown to have been based on a verified stressor.  
Therefore, if one or more stressors are verified, the veteran 
should be scheduled for a VA PTSD examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1.  The RO should obtain up-to-date 
treatment records, from September 2003, 
pertaining to the veteran from the 
Southern Arizona VA Healthcare System 
(Tuscon VAMC).

2.  The RO should obtain the veteran's 
service personnel folder including 
records of unit assignments and records 
concerning his discharge and reasons 
therefor.  If the National Personnel 
Records Center is unable to locate any 
additional records, it should be so 
stated.

3.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate the veteran's claimed 
stressors.  The RO should provide a 
description of the veteran's claimed 
stressors: 1) November 1990 to February 
1991 with 41st Electronic Combat Squadron 
(location not specified): witnessed 
wounded in action, and/or killed in 
action; 2) January 16, 1991 with 41st 
Electronic Combat Squadron (location not 
specified): he was near scud missiles 
that were intercepted by U.S. missiles; 
3) February 1991: Bateen Air Base, United 
Arab Emirates (U.A.E.): a) he had to 
guard Pakistani and Arab troops, b) he 
heard on the radio that an AC 130 gunship 
had crashed, and c) through his 
binoculars, he saw a C-130 being loaded 
with body bags; 4) January 1993: Camp Red 
Cloud (CRC), Korea, he served near the 
demilitarized zone watching North Korean 
troops; 5) March 1993: (same location and 
unit as above) while driving in Korea he 
was cut off by a bus, there was no 
contact between the vehicles (no injuries 
were claimed to have occurred): 6) 
December 1993 (location not specified): 
he had to build a landing pad for a 
helicopter with malfunctioning landing 
gear (no injuries are claimed to have 
occurred).  The RO should provide JSRRC 
with copies of the veteran's personnel 
records showing service dates, duties, 
and units of assignment.

4.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more verified stressors 
exist, make arrangements for the veteran 
to be afforded an examination to 
ascertain the nature of all psychiatric 
disability present and the proper 
diagnoses thereof, specifically to 
include whether post-traumatic stress 
disorder is present.  Appropriate 
psychological testing should be 
accomplished.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims files 
must be made available to the examiner 
for review.

5.  The RO should then readjudicate the 
issue on appeal. If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

